                Case 2:17-cv-00346-JCM-VCF Document 230 Filed 07/20/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


TPOV ENTERPRISES 16, LLC,
                                                       DEFAULT
                                                       JUDGMENTJUDGMENT
                                                                 IN A CIVILIN A CIVIL CASE
                                                                            CASE
                                Plaintiffs,
         v.                                            Case Number: 2:17-CV-346 JCM (VCF)
PARIS LAS VEGAS OPERATING
COMPANY, LLC,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered default against third-party defendant TPOV Enterprises LLC as to Paris’s
counterclaims.




         7/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
